
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.65


  AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT   1. CONTRACT
ID CODE   PAGE OF
PAGES                         J   1    31   2.   AMENDMENT/MODIFICATION NO.
P00008   3. EFFECTIVE DATE
21-Feb-2008   4.   REQUISITION/PURCHASE REQ. NO.
SEE SCHEDULE   5. PROJECT NO. (If applicable)   6.   ISSUED BY   CODE   M67854  
7.   ADMINISTERED BY (If other than item 6)   CODE   S1103A                    
              MARCORSYSCOM
ATTN CT/LYNN FRAZIER
2200 LESTER STREET
QUANTICO VA 22134-5010               DCMA ATLANTA
ATTN: KAREN BENNER, 2300 LAKE PARK DRIVE
SUITE 300
SMYNRA GA 30080   SCD:     A   8.  
NAME AND ADDRESS OF CONTRACTOR (No., Street, County,
State and Zip Code)       9A. AMENDMENT OF SOLICITATION NO.                    
          FORCE PROTECTION INDUSTRIES, INC
DAMON WALSH       9B. DATED (SEE ITEM 11)                               9801
HIGHWAY 78, #1
LADSON SC 29456   X   10A. MOD. OF CONTRACT/ORDER NO.
M67854-06-C-5162                           CODE 1EFH8   FACILITY CODE   X   10B.
DATED (SEE ITEM 13)
11-Aug-2006       11.    THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS  
o   The above numbered solicitation is amended as set forth in Item 14. The hour
and date specified for receipt of Offer    o is extended,     o is not extended.
Offer must acknowledge receipt of this amendment prior to the hour and date
specified in the solicitation or as amended by one of the following methods: (a)
By completing Items 8 and 15, and returning    copies of the amendment; (b) By
acknowledging receipt of this amendment on each copy of the offer submitted; or
(c) By separate letter or telegram which includes a reference to the
solicitation and amendment numbers. FAILURE OF YOUR ACKNOWLEDGMENT TO BE
RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS PRIOR TO THE HOUR AND
DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER. If by virtue of this
amendment you desire to change an offer already submitted, such change may be
made by telegram or letter; provided each telegram or letter makes reference to
the solicitation and this amendment, and is received prior to the opening hour
and date specified.   12.   ACCOUNTING AND APPROPRIATION DATA (If required) See
Schedule   13.    THIS ITEM APPLIES ONLY TO MODIFICATIONS OF CONTRACTS/ORDERS.
IT MODIFIES THE CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14.       A. THIS CHANGE
ORDER IS ISSUED PURSUANT TO: (Specify authority) THE CHANGES SET FORTH IN ITEM
14 ARE MADE IN THE CONTRACT ORDER NO. IN ITEM 10A.       B. THE ABOVE NUMBERED
CONTRACT/ORDER IS MODIFIED TO REFLECT THE ADMINISTRATIVE CHANGES (such as
changes in paying office, appropriation date, etc.) SET FORTH IN ITEM 14,
PURSUANT TO THE AUTHORITY OF FAR 43.103 (B).   X   C. THIS SUPPLEMENTAL
AGREEMENT IS ENTERED INTO PURSUANT TO AUTHORITY OF: FAR 43.103(b) and FAR
6.302-4       D. OTHER (Specify type of modification and authority)   B.  
IMPORTANT:    Contractor    o is not,    ý is required to sign this document and
return 1 copies to the issuing office.   14.   DESCRIPTION OF
AMENDMENT/MODIFICATION (Organized by UCF section headings, including
solicitation/contract subject matter where feasible.)     Modification Control
Number:    hamptonc081003     Modification issued to order 174 additional
Mastiff MK2 (Cougar 6x6l) vehicles for the United Kingdom Ministry of Defense in
accordance with the configuration requirements as defined in FPII's February 14,
2008, attachment; extend the period of performance for Field Service
Representatives (FSR) by one more year for each current FSR; provide for
additional FSR support; purchase of battery powered motorized traversing units,
spares, workshop infrastructure sets, and special tool sets.
 
 
This modification also incorporates special contract requirements for Field
Service Representatives in Iraq and Afghanistan. In addition, provisions are
incorporated to allow for definitization of the not to exceed prices
incorporated in this modification.
NOTE: FPII Technical Representative for this modification, Susan Harp, can be
reached at 843-574-7157.
All other terms and conditions remain in effect.

 
 
 
 
 
 
 
 
 
 
 
 
Except as provided herein, all terms and conditions of the document referenced
in Item 9A or 10A, is heretofore changed, remains unchanged and in full force
and effect.  

15A. NAME AND TITLE OF SIGNER (Type or print)   16A. NAME AND TITLE OF
CONTRACTING/OFFICER (Type or print)
OTIS BYRD
 
 
 
CARL V. BRADSHAW / CONTRACTING OFFICER DIRECTOR OF CONTRACTS       TEL:
(703) 432-4825    EMAIL: carl.bradshaw@usmc.mil   15B. CONTRACTOR/OFFEROR   15C.
DATE SIGNED   16B. UNITED STATES OF AMERICA   16C. DATE SIGNED
/s/ OTIS BYRD


--------------------------------------------------------------------------------

(Signature of person authorized to sign)
 
2/21/2008
 
BY /s/ Carl V. Bradshaw


--------------------------------------------------------------------------------

(Signature of Contracting Officer)
 
22-Feb-2008  

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------



SECTION SF 30 BLOCK 14 CONTINUATION PAGE

SUMMARY OF CHANGES

SECTION A—SOLICITATION/CONTRACT FORM

The total cost of this contract was increased by $115,167,467.00 from
$71,258,176.16 to $186,425,643.16.
The Authority USC 41 checkbox not checked has been added.
The Authority USC 10 checkbox has changed from checked to not checked.
The Authority USC 10 4 has been deleted.

SECTION B—SUPPLIES OR SERVICES AND PRICES


    CLIN 0110 is added as follows:        
 
 
 
 
 
 
 
 
 
 
  ITEM NO   SUPPLIES/SERVICES   QUANTITY   UNIT   UNIT PRICE   AMOUNT 0110      
25   Each   $[***]   $[***]NTE     Mastiff MK2—Lot 1         FFP         FMS
CASE: UK-P-LTQ, MILSTRIP: PUK245/7351/6001/0LTO; RSN: 008;         PURCHASE
REQUEST NUMBER: M6785408RCF0051AA         The vehicle will be a 6x6 Cougar
vehicle similar in configuration as those delivered previously under this
contract, modified to reflect configuration changes identified in document
entitled Mastiff MK2 CONFIGURATION 2-14-08, copy of which is attached to this
modification. Early delivery of vehicles is acceptable.         FOB: Origin    
                                      NET AMT   $[***]
 
 
ACRN BP
 
$[***]     CIN: 000000000000000000000000000000    

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

2

--------------------------------------------------------------------------------



CLIN 0111 is added as follows:        
 
 
 
 
 
 
 
 
 
 
  ITEM NO   SUPPLIES/SERVICES   QUANTITY   UNIT   UNIT PRICE   AMOUNT 0111      
2   Each   $[***]   $[***]NTE     Mastiff MK2—Lot 2         FFP         FMS
CASE: UK-P-LTQ, MILSTRIP: PUK245/7351/6011/0LTQ; RSN: 009;         PURCHASE
REQUEST NUMBER: M6785408RCF0051AB         The vehicle will be a 6x6 Cougar
vehicle similar in configuration to those delivered previously under this
contract, modified to reflect configuration changes identified in document
entitled Mastiff MK2 CONFIGURATION 2-14-08, copy of which is attached to this
modification. Early delivery of vehicles is acceptable.         FOB: Origin    
                                      NET AMT   $[***]
 
 
ACRN BM
 
$[***]     CIN: 000000000000000000000000000000    
CLIN 0112 is added as follows:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
  ITEM NO   SUPPLIES/SERVICES   QUANTITY   UNIT   UNIT PRICE   AMOUNT 0112      
150   Each   $[***]   $[***] NTE     Transversing Units         FFP         FMS
CASE: UK-P-LTQ, MILSTRIP: PUK245/7036/6020/0LTQ; RSN: 007;         PURCHASE
REQUEST NUMBER: M6785408RCF0051AC         Battery Powered Motorized Transversing
Units. Early delivery of units is acceptable.         FOB: Origin              
                            NET AMT   $[***]
 
 
ACRN BN
 
$[***]     CIN: 000000000000000000000000000000    

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

3

--------------------------------------------------------------------------------



CLIN 0113 is added as follows:        
 
 
 
 
 
 
 
 
 
 
  ITEM NO   SUPPLIES/SERVICES   QUANTITY   UNIT   UNIT PRICE   AMOUNT 0113      
72   Months   $[***]   $[***]NTE     Field Service Representative—Lot 1        
FFP         FMS CASE: UK-P-LTQ, MILSTRIP: PUK244/7351/6021/0LTQ; RSN: 010;      
  PURCHASE REQUEST NUMBER: M6785408RCF0051AD         Extend FSR services.
Extension for 6 FSR's from 25 Feb 2008 to 24 Feb 2009. This category FSR is for
Specialist Welder and Mechanic/Welder.         FOB: Origin                      
                    NET AMT   $[***]
 
 
ACRN BQ
 
$[***]     CIN: 000000000000000000000000000000    
CLIN 0114 is added as follows:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
  ITEM NO   SUPPLIES/SERVICES   QUANTITY   UNIT   UNIT PRICE   AMOUNT 0114      
12   Months   $[***]   $[***] NTE     Field Service Representative—Lot 2        
FFP         FMS CASE: UK-P-LTQ, MILSTRIP: PUK244/7351/6023/0LTQ; RSN: 010;      
  PURCHASE REQUEST NUMBER: M6785408RCF0051AF         Extend FSR
services—Extension for 1 FSR from 3 July 2008 to 2 July 2009. This rate is for
FSR Maintenance Manager.         FOB: Origin                                    
      NET AMT   $[***]
 
 
ACRN BR
 
$[***]     CIN: 000000000000000000000000000000    

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

4

--------------------------------------------------------------------------------



CLIN 0115 is added as follows:        
 
 
 
 
 
 
 
 
 
 
  ITEM NO   SUPPLIES/SERVICES   QUANTITY   UNIT   UNIT PRICE   AMOUNT 0115      
12   Months   $[***]   $[***]NTE     Field Service Representative         FFP  
      FMS CASE: UK-P-LTQ; MILSTRIP: PUK244/7351/6022/0LTQ; RSN: 010;        
PURCHASE REQUEST NUMBER: M6785408RCF0051 AE         FSR services for Category II
Vehicles—1 Additional FSR from 1 July 2008 to 30 June 2009. This FSR Rate is for
Specialist Welder and Mechanic/Welders and will provide support as a roving FSR
primarily for services to be performed in the UK.         FOB: Origin          
                                NET AMT   $[***]
 
 
ACRN BS
 
$[***]     CIN: 000000000000000000000000000000    
CLIN 0116 is added as follows:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
  ITEM NO   SUPPLIES/SERVICES   QUANTITY   UNIT   UNIT PRICE   AMOUNT 0116      
147   Each   $[***]   $[***] NTE     Mastiff MK2—Lot 3         FFP         FMS
CASE: UK-P-LTR; MILSTRIP: PUK045/8022/6001/0LTR; RSN: 001;         PURCHASE
REQUEST NUMBER: M6785408RCF0076 AA         The vehicle will be a 6x6 Cougar
vehicle similar in configuration to those delivered previously under this
contract, modified to reflect configuration changes identified in document
entitled Mastiff MK2 CONFIGURATION 2-14-08, copy of which is attached to this
modification. Early delivery of vehicles is acceptable. Vehicle Delivery
requirements are as follows: 3 on June 30, 2008; 30 on 31 July 2008; 30 on
31 Aug 2008; 30 on 30 Sep 2008; 30 on 31 Oct 2008; and 24 on 30 Nov 2008.      
  FOB: Origin                                           NET AMT   $[***]
 
 
ACRN BV
 
$[***]     CIN: 000000000000000000000000000000    

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

5

--------------------------------------------------------------------------------



CLIN 0117 is added as follows:        
 
 
 
 
 
 
 
 
 
 
  ITEM NO   SUPPLIES/SERVICES   QUANTITY   UNIT   UNIT PRICE   AMOUNT 0117      
1   Lot   $[***]   $[***] NTE     Mastiff Spares for Lot 3         FFP        
FMS CASE: UK-P-LTR; MILSTRIP: PUK045/8022/6011/0LTR; RSN: 002;         PURCHASE
REQUEST NUMBER: M6785408RCF0076AB         FOB: Origin                          
                NET AMT   $[***]
 
 
ACRN BU
 
$[***]     CIN: 000000000000000000000000000000    
CLIN 0118 is added as follows:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
  ITEM NO   SUPPLIES/SERVICES   QUANTITY   UNIT   UNIT PRICE   AMOUNT 0118      
12   Months   $[***]   $[***] NTE     FSR—Maintenance Manager for Lot 3        
FFP         FMS CASE: UK-P-LTR; MILSTRIP: PUK045/8022/8001/0LTR; RSN: 004;      
  PURCHASE REQUEST NUMBER: M6785408RCF0076AC         In accordance with
Statement of Work         FOB: Destination                                      
    NET AMT   $[***]
 
 
ACRN BZ
 
$[***]     CIN: 000000000000000000000000000000    

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

6

--------------------------------------------------------------------------------



CLIN 0119 is added as follows:        
 
 
 
 
 
 
 
 
 
 
  ITEM NO   SUPPLIES/SERVICES   QUANTITY   UNIT   UNIT PRICE   AMOUNT 0119      
24   Months   $[***]   $[***] NTE     FSR—Mechanic Welder for Lot 3         FFP
        FMS CASE: UK-P-LTR; MILSTRIP: PUK045/8022/8002/0LTR; RSN: 004;        
PURCHASE REQUEST NUMBER: M6785408RCF0076 AD         In accordance with Statement
of Work         FOB: Destination                                           NET
AMT   $[***]
 
 
ACRN CA
 
$[***]     CIN: 000000000000000000000000000000    
CLIN 0120 is added as follows:
 
 
 
 
 
 
 
 
 
 
 
 
  ITEM NO   SUPPLIES/SERVICES   QUANTITY   UNIT   UNIT PRICE   AMOUNT 0120      
36   Each   $[***]   $[***] NTE     FSR-Mechanic Welder for Lot 3              
      FFP         FMS CASE: UK-P-LTR; MILSTRIP: PUK045/8022/8003/0LTR; RSN: 004;
        PURCHASE REQUEST NUMBER: M6785408RCF0076 AE;         In accordance with
Statement of Work.         FOB: Destination                                    
      NET AMT   $[***]
 
 
ACRN CB
 
$[***]     CIN: 000000000000000000000000000000    

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

7

--------------------------------------------------------------------------------



CLIN 0124 is added as follows:        
 
 
 
 
 
 
 
 
 
 
  ITEM NO   SUPPLIES/SERVICES   QUANTITY   UNIT   UNIT PRICE   AMOUNT 0124      
2   Set   $[***]   $[***] NTE     Operator, Maintenance & Parts Catalogues      
  FFP         FMS CASE: UK-P-LTR; MILSTRIP: PUK045/8022/9001/0LTR; RSN: 003;    
    PURCHASE REQUEST NUMBER: M6785408RCF0076 AF         Current Catalogues for
MRAP 6x6 Vehicles         FOB: Origin                                          
NET AMT   $[***]
 
 
ACRN CC
 
$[***]     CIN: 000000000000000000000000000000    
CLIN 0125 is added as follows:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
  ITEM NO   SUPPLIES/SERVICES   QUANTITY   UNIT   UNIT PRICE   AMOUNT 0125      
2   Each   $[***]   $[***] NTE     Workshop Infrastructure Sets for Lot 3      
  FFP         FMS CASE: UK-P-LTR; MILSTRIP: PUK045/8022/6012/0LTR; RSN: 002;    
    PURCHASE REQUEST NUMBER: M6785408RCF0076 AG         In accordance with
Statement of Work.         FOB: Origin                                          
NET AMT   $[***]
 
 
ACRN CE
 
$[***]     CIN: 000000000000000000000000000000    

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

8

--------------------------------------------------------------------------------



CLIN 0126 is added as follows:        
 
 
 
 
 
 
 
 
 
 
  ITEM NO   SUPPLIES/SERVICES   QUANTITY   UNIT   UNIT PRICE   AMOUNT 0126      
12   Each   $[***]   $[***] NTE     Special Tool Sets for Lot 3         FFP    
    FMS CASE: UK-P-LTR; MILSTRIP: PUK045/8022/6013/0LTR; RSN: 002;        
PURCHASE REQUEST NUMBER: M6785497RCF0076 AH         In accordance with Statement
of Work         FOB: Origin                                           NET AMT  
$[***]
 
 
ACRN CD
 
$[***]     CIN: 000000000000000000000000000000    

SECTION C—DESCRIPTIONS AND SPECIFICATIONS


The following have been added by full text:

ATTACHMENT

The following have been added by full text:

SHIP TO ADDRESS FOR THIRD PARTY DELIVERY:

The contractor is authorized to delivery to the following third party warehouse
under this contract—Premier Logistics Solutions Warehousing LLC


904 Commerce Circle
Charleston, SC 29406-3002
Cage: 4WR19

PLACE OF PERFORANCE:

The place of performance may take place at either of the following locations:

a.Force Protection Industries, Inc.

99801 Highway 78
Ladson, SC 29456
Cage: 1EFH8

b.Premier Logistics Solutions Warehousing LLC

904 Commerce Circle
Charleston, SC 29406-3002
Cage: 4WR19


Mastiff MK2 CONFIGURATION 1-30-08
Contract No. M67854-06-C-5162

The configuration changes identified in Attachment A: MASTIFF MK2 SPECIFICATION
of 2-14-08 are included in the unit price for CLINs 0110, 0111, and 0116:

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

9

--------------------------------------------------------------------------------



DESCRIPTION / STATEMENT OF WORK

1.0    Introduction

This Statement of Work defines the effort required to procure and deliver
version two of the Mastiff Protected Patrol Vehicles (MK2) to the United Kingdom
Ministry of Defense (UK MoD). The contractor, Force Protection Industries
Incorporated (FPII), shall provide warranties, parts blocks, and field support
representatives.

2.0    Guidance Documents

MIL-STD-129P, dated 15 January 2004, Military Marking for Shipment and Storage
MIL-STD 2073, Standard Practice for Military Packaging
UK Letter of Request, dated 21 September 2007
UK Letter of Request (revision), dated 9 November 2007
UK Letter of Request (revision), dated 14 December 2007
STANAG 4107, Mutual Acceptance of Government Quality Assurance and Usage of the
Allied Quality Assurance Publications
AQAP-2070, NATO Mutual Government Quality Process

3.0    Requirements

FPII shall build and deliver Mastiff MK2 vehicles as set forth under this
contract. Visual and functional quality control inspections shall be performed
at FPII on all Mastiff MK2 vehicles prior to delivery to the United Kingdom
Defense Procurement Office.

Additional support shall include delivering Mastiff MK2, warranties, spares,
special tools and test equipment (STTE) as well as providing Field Support
Representatives (FSR) required to perform maintenance and support . FSR activity
shall be contracted for one year.

3.1    Technical Compliance with Performance Specification.    FPII shall
propose and deliver Mastiff MK2 vehicles which are compliant with the
capabilities stated within the Performance Specifications. Technical compliance
shall be based upon evidence (i.e. test or performance data) of ability of the
platform to meet the requirements as set forth in the specification, as well as
conformance to the delivery schedule.

3.1.2    Safety.    FPII shall deliver Mastiff MK2 vehicles that can be safely
operated in harsh, improved road environments. FPII shall provide sufficient
evidence of the safety of the platform, as defined by commercial and industrial
standards in effect at the time of award of the contract. FPII shall minimize or
eliminate hazards associated with the vehicle and its use.

3.2    Support

3.2.1    Supply Support.    FPII shall ship in place all vehicles, spares,
special tools and test equipment, publications and Battery Powered Motorized
Traversing Units (BPMTUs) added under this contract, citing the following
In-Country/Mark For Address:

NP Aerospace Ltd.
Mastiff MK2 Integration Section
473 Folehill Road
Coventry CV6 5AQ, England.

The UK Ministry of Defense Freight Forwarder will arrange for all shipments to
the UK or to the theater of operations.

3.2.2    Field Service Representatives.    FPII shall extend the current seven
(7) Field Service Representatives (FSRs) under CLINs 0113 and 0114. FPII will
also provide an additional one (1) FSR under CLIN 0115 to support operation and
maintenance of the Mastiff MK1 as a roving FSR primarily in the UK as well as
provide an additional six (6) FSRs under CLINs 0118, 0119 and 0120 to support
the operation and maintenance of the Mastiff MK2 to

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

10

--------------------------------------------------------------------------------



Forward Operating Bases (FOB) in Afghanistan. The UK MoD requires the additional
six (6) FSRs for Afghanistan with the following skill sets; One (1) maintenance
manager. three (3) certified mechanic welders and two (2) specialist armor
welders. FSRs shall possess certifications and experience in Automotive
Technician Repair and Universal Air Conditioning Certification. FSR welders will
be certified by FPII in armor welding.

FPII shall be responsible for the recruitment and deployment preparation
process, to include medical and dental screening, and necessary travel
documentation. Prior to deployment to theater, FSRs shall be suitably qualified
and skilled in the operation and maintenance, troubleshooting, repair, service,
warranty actions, training, and logistics functions required to support the
Mastiff MK1 and MK2 at FPII. FPII shall equip FSRs with the necessary diagnostic
equipment and special tools and test equipment (STTE) to support the Mastiff MK1
and MK2 in theater.

The UK Government shall provide subsistence, lodging, prompt (emergency) medical
and dental treatment, personal protective equipment and clothing as required and
secure transportation within theater. Secure travel is defined as military
fixed-wing or rotary-wing aircraft, STANAG Level III-A armored vehicles to
include armored combat vehicles and up-armored troop transport vehicles.

The UK Government shall, within 60 calendar days of award of this modification,
provide a pick-up truck for use by FSRs at each Theater of Operations.

FSRs shall have dedicated work location access to a secure internet site to view
technical data packages, order repair parts, and for e-mail communication to
complete assigned tasks. FPII will provide for Broadband Internet Access for
these FSRs in each Theater of Operation during the performance periods
identified for CLINS 0113,0114, 0115, 0118, 0119 and 0120.

FSRs shall be provided secure worksites, petroleum, oils and lubricants (POL)
products, heavy lift capabilities (crane, fork lift, vehicle jacks, etc.),
on-call Material Handling Equipment (MHE), storage, support personnel and other
items to support Mastiff vehicles. Government owned parts, tools, vehicles, and
materials under control of FPII FSRs shall be administered in accordance with
FAR Subpart 45-402 and FAR Clause 52.245-2.

FSRs shall provide Intermediate Level Repair and replacement of major components
of the Mastiff MK2 to maintain combat readiness. FSRs shall be responsible for
Preventive Maintenance Services or Scheduled Services to ensure safe and
efficient operation of the vehicle and its sub-components. FSRs shall provide
the UK Operating Forces with a written schedule indicating the intervals with
service to be performed at the prescribed FOB or site. FSRs shall perform
scheduled services in accordance with the procedures outlined in the maintenance
Technical Manual (TM) and maintenance shall be recorded in the service schedule
maintenance database. FSRs shall also perform unscheduled maintenance, to
include maintenance and supply actions resulting from Preventive Maintenance
Checks and Services and PMS inspections, breakdowns, fair wear and tear as
specified in the maintenance TM. Maintenance and supply actions not covered in
the applicable maintenance TM shall be treated on a case-by-case basis and
negotiated between the Contracting Officer (CO) and FPII.

Specific maintenance functions of the FSRs will also include inspection,
receipt, de-processing, issue, transfer, service, diagnosis, maintenance of Line
Replaceable Units (LRUs), and conduct battle damage assessment and repairs.

Mastiffs with catastrophic damage from combat action and require extensive
repairs, will be referred to the CO or his designated representative for
classification and disposition. The supported UK military activities are
responsible for towing and evacuation of their vehicles. Dependent upon the
details of the tactical situation, FSRs could be called upon to assess and
assist with the recovery operations.

FPII will support inventory management and part ordering through the Government
Program Office. Repair parts, to include warranty action shipments, shall be
located at the central FOB. Movement of all repair parts shall be conducted by
the supported UK military activities.

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

11

--------------------------------------------------------------------------------



FSRs shall provide weekly equipment status readiness report to the UK MoD
Mastiff PM or designated project officer. Readiness reports indicate overall
readiness of equipment for mission capable, and ready status in the applicable
TM. FSRs should have Broadband Internet Access provided and funded uner this
contract in order to provide this report and pass technical information required
to provide support of these vehicles.

FSRs shall conduct Operator New Equipment Training (OPNET) and Maintenance New
Equipment Training (MNET), as required. FSR instructors shall also assist UK
Operating Forces in the development of qualified trainers by participating in
Train-the-Trainer sessions.

3.2.3    Forward Operating Base Facilities (FOB).    UK Forward Operating Base
Facilities (FOB) shall provide an environmentally protected work area suitable
for conducting 24-hour maintenance operations. The worksite shall have available
facility power, or power generation equipment capable of 110VAC (nominal), 60Hz,
220VAC (nominal) 60Hz, or 220VAC (nominal) 50 Hz capable of uninterrupted supply
of continuous amperage (10 KW, nominal) to operate one welder, one air
compressor, one standard window mounted air conditioner, shop lights, small
ventilation and exhaust fans, and hand-operated electric power tools. The
supported UK military activities shall provide Petroleum, Oils, and Lubricants
(POL) products required for maintenance and services. FOB shall provide the FSRs
with overhead lift capabilities, dedicated equipment to support sustained lift
of 12 tons, approximately 1/2 the vehicle weight. The FOB shall also provide
basic material handling equipment to support supply and storage operations
(e.g. single fork truck). FOB shall have suitable entry and egress for vehicles,
overflow vehicle storage, storage space for bulk POL provisioned separately,
disposal of waste POL products, and space for military shipment containers, ISO
containers, CONEX containers or other secure storage containers for repair parts
and tools. The worksite should also provide local telephone access.
Additionally, FOB shall provide tire mounting equipment required for operations.

3.3    Technical Data

FPII shall provide Manufacturers Bill of Material (MBOM) to identify the
configuration of the vehicle and all associated parts. This data will support
the design changes from Mastiff MK1 configuration to Mastiff MK2 configuration.
The Purchaser will use this data to develop Mastiff MK2 Army Engineering Support
Publications (AESP) using the previous Mastiff MK1 manuals. This data will
further be used to modify the Purchaser's Mastiff training manuals.

3.4    Copyrighted Material—FPII shall identify copyrighted material, if any,
and shall obtain the written approval of the copyright owner. FPII shall furnish
appropriate copyright release giving both the U.S. and the UK Governments
permission to reproduce and use copyrighted information.

3.5    Warranty Actions—The assigned FSRs shall make initial determination of
warranty actions in accordance with the warranty statements provided in the
prime contract. Maintenance or supply actions resulting from fair wear and tear,
negligence, willful misuse, and combat damage may not be considered for warranty
actions. Damage resulting from a lack of performance of Preventive Maintenance
Checks and Services (PMCS) may not be eligible under warranty claims. Damage
resulting from recovery operations will be treated as accident damage or combat
damage and may also not be eligible for consideration under warranty claims.
FPII's Warranty Statement is attached.

3.6    Program Management—FPII shall ensure that administration, logistics,
financial, and other task requirements are duly organized in their Program
Management to ensure full compliance. FPII management structure ensures overall
quality of the vehicle program, as well as, assurance of compliance with the
delivery schedule. FPII's designated UK Mastiff MK2 Program Manager serves as
the principal representative throughout the contract performance and shall
coordinate all activities related to successful performance of the contract
including but not limited to coordination of training schedules, interface with
logistics activities, conduct meetings with the Marine Corps Systems Command
MRAP International Programs Office and UK Ministry of Defense personnel on
program status.

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

12

--------------------------------------------------------------------------------



3.7    Marking and Packing—Each delivery order shall be marked in accordance
with MIL-STD-129P. Each order shall be packaged in accordance with MIL-STD 2073,
Standard Practice for Military Packaging (Method 10).

3.8    Delivery Dates—The delivery dates listed in Schedule F are contingent
upon changes to be made to other USMC contracts that defer vehicle delivery on
other contracts to accommodate the delivery schedule incorporated in this
modification.

FSRS IN AFGHANISTAN AND IRAQ

The following have been added by full text:

SECTION D—PACKAGING AND MARKING

The following has been modified:

(1)    All shipping documents, both hardcopy DD250's and those in Wide Area
Workflow (WAWF,) must cite the applicable FMS Case, MILSTRIP or Transportation
Control Number (TCN), and RSN for each Contract Line Item (CLIN) shipped. This
information can be found in Section B, under description of Supplies or Services
as exampled below:

FMS CASE: UK-P-LTQ
MILSTRIP: PUK245/7351/6001/0LTQ
RSN: 008

For multiple shipments under one CLIN each shipment must have a unique
Transportation Control Number (TCN) for tracking purposes. This TCN is made up
of the 1st 14 characters of the MILTRIP followed by a three digit serial number
for customs tracking purposes. For example the 1st shipment under CLIN 0110
would be PUK24573516001XX1, the 2nd would be PUK24573516001XX2, the 3rd would be
PUK24573516001XX3 and so on until all items are shipped under that CLIN.

(2)    For customs purposes, all shipping documents must correctly identify the
export value of the items shipped. For partial shipments, the total CLIN value
must not be used, an actual value of the items being shipped under that document
must be easily identified for customs personnel.

(3)    Each delivery order shall be marked in accordance with MIL-STD-129P.

(4)    Each order shall be packaged in accordance with MIL-STD 2073, Standard
Practice for Military Packaging (Method 10)

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

13

--------------------------------------------------------------------------------



September 17, 2007
Force Protection Industries, Inc.
Blast & Ballistic Protected Vehicle Warranty

        Force Protection Industries, Inc. (the "Company") warrants the material
and workmanship of its blast & ballistic protected vehicle (the "Vehicle") to be
of good quality and free of defects for a period of one (1) year from the date
of delivery to the customer. Delivery date for the Vehicle is defined as the DD
Form 250 acceptance date. The Company warrants all spare parts for a period of
ninety (90) days. This warranty does not extend to the Vehicle's engine,
transmission, axles and other systems to the extent that such components are
covered by third party OEM manufacturer warranties (list of pass-through
warranties contained in Attachment 1).

        This warranty does not cover Vehicle defects caused by neglect, improper
use or maintenance, intentional damage, unauthorized modifications or damage as
a result of acts of war or terrorism. This warranty does not cover defects
caused during the transportation of the vehicle from the place of customer
acceptance and the final user location. Except as set forth herein, the Company
makes no other representation or warranty, express or implied as to the
Vehicle's condition, performance or fitness for its intended use, and in no
event shall the Company be liable for any consequential or indirect damages
whether such damages result from a defect otherwise covered by this warranty.

        Warranty claims shall be submitted to the Company within a reasonable
time after discovery of any defect (see warranty claim procedure, Attachment 2).
The company reserves the right to inspecting any vehicle prior to accepting any
warranty claim. The Company's obligation under this Warranty is limited to
making repairs or providing replacements parts for the defective material or
workmanship, such determination to be made in the Company's sole discretion.
This warranty does not provide the labor to replace the subject items; except as
that which may be provided by the Company Field Service Representatives (FSRs)
that are deployed to the vehicle location under contract by the customer.

        In addition to the warranty offered by the Company, the Company will, to
the best of their ability, assist in the administration of third party OEM
manufacturer warranties. The Customer is to contact the Company, when making all
warranty claims; where possible the Company will process the claims to meet the
requirements of the company or any third party OEM manufacturer warranties.

        The parties agree the intended use of the Vehicle may include operation
in areas of war, civil unrest, insurgency or conflict and that as a result the
Vehicle may be exposed to threat of ballistic and/or blast attack. The
protective technology incorporated into the Vehicle is intended to minimize the
effect of such ballistic and blast attack, however the customer acknowledges and
expressly agrees that the Company makes no warranty or representation, express
or implied, regarding the ability of the Vehicle to withstand such attack or the
occupants to survive bodily injury or death. The customer assumes all risks
associated with the use of the Vehicle and waives all claims against the Company
arising from or related in any way to the operation and use of, or attack upon,
the Vehicle. The Company reserves the right to exclude all warranty claims of
whatever kind in the event that the subject defective material is determined to
be the result of combat or acts of war. Furthermore, the Vehicle shall be
excluded from any warranty claims following the first encounter with a blast
event.

        The Vehicle incorporates the Company's proprietary blast protection
technology and the customer agrees that it shall not itself, nor shall it
knowingly allow any third party to, modify, reverse engineer or otherwise use or
exploit such technology for its own purposes. The Customer shall not resell or
transfer the Vehicle to any third party without the Company's prior written
consent. This Warranty and all claims made hereunder shall be governed by the
laws of the State of South Carolina.

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

14

--------------------------------------------------------------------------------



APPENDIX A—FORCE PROTECTION INDUSTRIES INC.

PASS-THROUGH WARRANTIES


•Caterpillar (Engine)

        –     36 months, or...

        –     150,000 miles, or...

        –     3,600 hours

        –     In-theater representation (Iraq, Kuwait and Afghanistan)

        –     Inspection Requirements


•On-site

        –     Engine must be in a vehicle or static test facilities must be
available

        –     ECU must be present


•Evacuation

        –     Engine and ECU must be present


•Allison (Transmission)

        –     24 months

        –     Miles/Hours—No limit

        –     In-theater representation (Kuwait)

        –     Inspection Requirements


•Transmission must be in original vehicle

•Cushman (Transfer)

        –     12 months, or...

        –     1,500 hours

        –     No on-site inspection

        –     Govt. must return unit to FPII via RMA process


•FPII must return unit to OEM via RMA process

•Marmon-Herrington (Axles)

        –     12 months, or...

        –     12,000 miles

        –     No on-site inspection

        –     Govt. must return unit to FPII via RMA process


•FPII must return unit to OEM via RMA process

•C.E. Niehoff (Alternator)

        –     12 months, or...

        –     1,500 hours, or...

        –     50,000 miles

        –     No on-site inspection

        –     Govt. must return unit to FPII via RMA process


•FPII must return unit to OEM via RMA process

•Spartan

        –     12 months

        –     Repair or replacement

        –     Pass-through warranties apply

        –     No on-site inspection

        –     Govt. must return unit to FPII via RMA process


•FPII must return unit to OEM via RMA process

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

15

--------------------------------------------------------------------------------



APPENDIX B—WARRANTY PROCEDURES—WARRANTY CLAIMS PROCESS
I. PURPOSE

A.These Force Protection Industries, Inc. (FPII) instructions are provided to
establish the warranty claim process for reporting product failures from the
field, which occur within the prescribed vehicle warranty period and conditions.

B.The warranty claim process is intended to provide for the initial reporting,
corrective action, and tracking status of all warranty claims issued by the
using unit.

C.The warranty claim process is intended to facilitate problem identification
and resolution in order to minimize vehicle down time.

II. METHODS OF REPORTING

A.    FPII Field Service Representatives (FSR) will act as the focal point for
warranty claim submittals. If equipment is not maintained by an FPII FSR, user
designated maintenance personnel shall follow the procedures listed below.

B.    FSRs will conduct initial investigation into all warranty claims and
provide recommendation for disposition of warranty claim when reporting the
problem.

C.    FSR analysis and investigation will ensure that timely and thorough
corrective actions are taken in response to the reported warranty problem.

D.    In addition to normal reporting procedures, warranty claims will be
submitted using the FPII Equipment Inspection and Maintenance Worksheet (FPII
Form 2404). FSRs will communicate warranty claims to the FPII Integrated
Logistics Support (ILS) Department, and send follow-up FPII Form 2404 to FPII
via e-mail, to warranty@forceprotection.net. Non-FPII maintenance personnel may
request a FPII Form 2404 from this address.

E.    FPII Form 2404 fields should be filled out by the submitting activity to
capture all supporting data and facilitate warranty claim processing.

F.    FPII FSR will ensure that FPII Form 2404 is filled out properly and verify
that reported failure occurred within the contractually prescribed warranty
period.

G.    FPII FSR investigation may determine that failure was not caused by
conditions covered under warranty. In this case, the FPII Form 2404 will be
submitted as "Information Only," and any repair parts that are needed will be
requisitioned by the using unit through the normal supply chain.

III. FPII WARRANTY ADMINISTRATOR

A.    FPII Warranty Administrator will maintain a database for each warranty
claim.

B.    Warranty database will include:


•FPII Form 2404 data

•Vendor diagnosis (if applicable)

•Replacement part(s) (if applicable)

• Services performed (if applicable)

C.    FPII Warranty Administrator will coordinate all warranty actions, as
needed, from major equipment vendors.

D.    FPII Warranty Administrator will direct additional failure analysis and/or
diagnostic services as needed to resolve open issues.

E.    FPII Warranty Administrator will ensure that warranty replacement parts
are shipped in a timely manner to the FSR at the vehicle's base location.

F.    FPII Warranty Administrator will direct, on a case-by-case basis, the
distribution of warranty parts and/or systems. Parts or systems directed to be
returned to FPII should be sent to:

Force Protection Industries, Inc.

ATTN: Warranty Manager
9801 Highway 78, Bldg. 6
Ladson, SC 29456 USA

IV. CLOSURE OF WARRANTY CLAIM

A.    Warranty claim may be considered closed when a cause has been identified
and reported; corrective actions have been completed and documented; FPII has
provided disposition instructions for the defective part/equipment; and
disposition by using unit has been acknowledged and completed.

B.    Upon completion of warranty claim process, a close-out report will be
issued by the FPII Warranty Administrator to include:


•Results of FSR investigation

•Results of failure analysis (if applicable)

•Need for Safety Alerts or Technical Bulletins (if applicable)

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

16

--------------------------------------------------------------------------------



C.    During the time period beginning Jan 1, 2007 and ending Sep 15, 2007, FPII
has processed twenty-three warranty sales orders.

MASTIFF MK2 CONFIGURATION 2-14-2008 REVISION A

1)400 Amp Alternator with 10 rib belt

2)22k axle on all wheel stations, acknowledging a 335 bolt circle (FPI will only
rate it at 18,000 lb GAWR—front and 2 × 17,000 or 34,000 lb GAWR—rear)

3)Reyco Fabricated Front Spring Hangers

4)ILAV Front Bumper without the ILAV tow bar mounting brackets; tow bar to be
supplied with the vehicle and shipped at the same time. (Delete front bumper tow
bar mounting brackets

5)Front towing eyes to be braced as per current Mastiff modification programme
(Customer to verify cutout from red-line drawing); Add cut out to front towing
support structure for shackle clearance.

6)Koni shock absorbers on the front axle

7)Rotation of central axle differential lock

8)Modification of front wheel arches to avoid contact with wheels when
suspension is at full compression.

9)Trailer socket to interface with UK NATO standard plug; both front and rear
will have female connector

10)Removal of ladders on rear of vehicle and vehicle door

11)No spall, except the S2 glass and armor on the rear door and the S2 glass for
the V-shape hull; this also includes the provision of bosses.

12)Delete Kevlar roof blankets

13)Delete tire pressure labels

14)Diver and Co-Driver seats only

15)Delete crew seat base tops

16)Delete A Frame on M-1114 ring mount

17)Headache Racks and all Associated Mounting Hardware—Keep vertical support and
mounting tabs only

18)Delete crew windows on vehicle sides; Driver and commander side windows to be
maintained.

19)Two escape hatches in rear of vehicle

20)Delete NBC unit, intake holes and harnesses

21)Michelin J Rated Tires only

22)2 × 51 US Gallon fuel tanks

23)Delete gunners step

24)UK specified headlights

25)Delete personal weapon mounts—crew, driver, and co-driver

26)Delete capsule side blast deflectors—keep front and rear blast deflectors

27)Delete side door handles (those welded to the capsule)

28)Delete Fire Extinguishers and Mounting

29)Delete Rear Step and all Associated Mounting Hardware

30)Pintle Hook—Keep mounting and pass-through

31)Delete Tool Boxes and Mounting Studs

32)Delete Winch, Controls, Mounting and Hardware

33)Delete Side Marker Lights and Mounting from Front and Rear Fenders but keep
harness

34)2-Piece Seat Belt Brackets at Each Crew Position—keep brackets/vertical
structure but no u-channel.

35)"Red" Blackout Lights

36)Retain Grote Dome Lights—current design is "velcro'd" to roof

37)Retain Rear Antenna Mounts

38)Retain Mastiff Roof Height

39)Relocation of lines/harnesses underneath right front fender.

40)Delete front side marker lights and mounting holes. Leave harness

41)Delete rear side marker lights and mounting holes. Leave harness

42)Delete left hand / right hand work lights and harnesses.

43)Front and rear trailer harness to be female connector

44)Delete inverter and associated cabling

45)Delete 110V outlet in right rear of vehicle and interior 110V outlets

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

17

--------------------------------------------------------------------------------



46)Air Conditioning system to be of one type only—either Red Dot or Boosted
Mobile Climate Control System.

47)Windshield wiper system—bottle and filter only. Delete external wiper
hardware.

48)Delete PDM and cables

49)Delete Go-Light

50)Add the new 4" access hole within sugar scoop for antenna cable routing with
associated ballistic cover welded to capsule

FSRS IN AFGHANISTAN AND IRAQ

The following have been added by full text:

MRAP FIELD SERVICE REPRESENTATIVE (FSR) SOW ADDENDUM

AI 22.1 Prohibition Against Human Trafficking, Inhumane Living Conditions, and
Withholding of Employee Passports: The following mandatory requirement applies
to all contracts with performance in Iraq and Afghanistan:

Prohibition Against Human Trafficking, Inhumane Living Conditions, and
Withholding of Employee Passports (5 Nov 07): All contractors ("contractors"
herein below includes subcontractors at all tiers) are reminded of the
prohibition contained in Title 18, United States Code, Section 1592, against
knowingly destroying, concealing, removing, confiscating, or possessing any
actual or purported passport or other immigration document, or any other actual
or purported government identification document, of another person, to prevent
or restrict or to attempt to prevent or restrict, without lawful authority, the
person's liberty to move or travel, in order to maintain the labor or services
of that person, when the person is or has been a victim of a severe form of
trafficking in persons.

        Contractors are also required to comply with the following provisions:

1)    Contractors shall only hold employee passports and other identification
documents discussed above for the shortest period of time reasonable for
administrative processing purposes.

2)    Contractors shall provide all employees with a signed copy of their
employment contract, in English as well as the employee's native language that
defines the terms of their employment/compensation.

3)    Contractors shall not utilize unlicensed recruiting firms, or firms that
charge illegal recruiting fees.

4)    Contractors shall be required to provide adequate living conditions
(sanitation, health, safety, living space) for their employees. Fifty square
feet (50 sf) is the minimum acceptable square footage of personal living space
per employee. Upon contractor's written request, contracting officers may grant
a waiver in writing in cases where the existing square footage is within 20% of
the minimum, and the overall conditions are determined by the contracting
officer to be acceptable. A copy of the waiver approval shall be maintained at
the respective life support area.

5)    Contractors shall incorporate checks of life support areas to ensure
compliance with the requirements of this Trafficking in Persons Prohibition into
their Quality Control program, which will be reviewed within the Government's
Quality Assurance process.

6)    Contractors shall comply with international laws regarding
transit/exit/entry procedures, and the requirements for work visas. Contractors
shall follow all Host Country entry and exit requirements.

        Contractors have an affirmative duty to advise the Contracting Officer
if they learn of their employees violating the human trafficking and inhumane
living conditions provisions contained herein. Contractors are advised that
contracting officers and/or their representatives will conduct random checks to
ensure contractors and subcontractors at all tiers are adhering to the law on
human trafficking, humane living conditions and withholding of passports.

        The contractor agrees to incorporate the substance of this clause,
including this paragraph, in all subcontracts under his contract.

AI 25.2 Fitness for Duty and Limits on Medical / Dental Care in Iraq and
Afghanistan: The following clause is mandatory for all contracts with
performance in Iraq or Afghanistan. When DFARS 252.225-7040 is included, this
mandatory language supplements paragraph (c)(2):

Fitness for Duty and Limits on Medical / Dental Care in Iraq and Afghanistan
(5 Nov 07): The contractor shall perform the requirements of this contract
notwithstanding the fitness for duty of deployed employees, the provisions

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

18

--------------------------------------------------------------------------------



for care offered under this section, and redeployment of individuals determined
to be unfit. The contractor bears the responsibility for ensuring all employees
are aware of the conditions and medical treatment available at the performance.
The contractor shall include this information and requirement in all
subcontracts with performance in the theater of operations.

        The contractor shall not deploy an individual with any of the following
conditions unless approved by the appropriate CENTCOM Service Component (ie.
ARCENT, CENTAF, etc.) Surgeon: Conditions which prevent the wear of personal
protective equipment, including protective mask, ballistic helmet, body armor,
and chemical/biological protective garments; conditions which prohibit required
theater immunizations or medications; conditions or current medical treatment or
medications that contraindicate or preclude the use of chemical and biological
protectives and antidotes; diabetes mellitus, Type I or II, on pharmacological
therapy; symptomatic coronary artery disease, or with myocardial infarction
within one year prior to deployment, or within six months of coronary artery
bypass graft, coronary artery angioplasty, or stenting; morbid obesity (BMI >/=
40); dysrhythmias or arrhythmias, either symptomatic or requiring medical or
electrophysiologic control; uncontrolled hypertension, current heart failure, or
automatic implantable defibrillator; therapeutic anticoagulation; malignancy,
newly diagnosed or under current treatment, or recently diagnosed/treated and
requiring frequent subspecialist surveillance, examination, and/or laboratory
testing; dental or oral conditions requiring or likely to require urgent dental
care within six months' time, active orthodontic care, conditions requiring
prosthodontic care, conditions with immediate restorative dentistry needs,
conditions with a current requirement for oral-maxillofacial surgery; new onset
(< 1 year)) seizure disorder, or seizure within one year prior to deployment;
history of heat stroke; Meniere's Disease or other vertiginous/motion sickness
disorder, unless well controlled on medications available in theater; recurrent
syncope, ataxias, new diagnosis (< 1year) of mood disorder, thought disorder,
anxiety, somotoform, or dissociative disorder, or personality disorder with mood
or thought manifestations; unrepaired hernia; tracheostomy or aphonia;
renalithiasis, current; active tuberculosis; pregnancy; unclosed surgical
defect, such as external fixeter placement; requirement for medical devices
using AC power; HIV antibody positivity; psychotic and bipolar disorders.
(Reference: Mod 8 to USCENTCOM Individual Protection and Individual/Unit
Deployment Policy, PPG-Tab A: Amplification of the Minimal Standards of Fitness
for Deployment to the CENTCOM AOR).

        In accordance with military directives (DoDI 3020.41, DoDI 6000.11, CFC
FRAGO 09-1038, DoD PGI 225.74), resuscitative care, stabilization,
hospitalization at Level III (emergency) military treatment facilities and
assistance with patient movement in emergencies where loss of life, limb or
eyesight could occur will be provided. Hospitalization will be limited to
emergency stabilization and short-term medical treatment with an emphasis on
return to duty or placement in the patient movement system. Subject to
availability at the time of need, a medical treatment facility may provide
reimbursable treatment for emergency medical or dental care such as broken
bones, lacerations, broken teeth or lost fillings.

        Routine and primary medical care is not authorized. Pharmaceutical
services are not authorized for routine or known prescription drug needs of the
individual. Routine dental care, examinations and cleanings are not authorized.

        Notwithstanding any other provision of the contract, the contractor
shall be liable for any and all medically-related services or transportation
rendered. In accordance with OUSD(C) Memorandum dated January 4, 2007, the
following reimbursement rates will be charged for services at all DoD deployed
medical facilities. These rates are in effect until changed by DoD direction.

        Inpatient daily rate: $1,918.00. Date of discharge is not billed unless
the patient is admitted to the hospital and discharged the same day.

        Outpatient visit rate: $184.00. This includes diagnostic imaging,
laboratory/pathology, and pharmacy provided at the medical facility.

AI 25.4 Quarterly Contractor Census Reporting. The following mandatory language
in the Statement of Work applies to all contracts with contract employees
performing in Iraq and Afghanistan:

Quarterly Contractor Census Reporting (12 Nov 07). The prime contractor will
report upon contract award and then quarterly thereafter, not later than
January, 1 April, 1 July and 1 October, to JCCI.J2J5J7@pco-iraq.net for Iraq and
to BGRMPARC-A@swa.army.mil for Afghanistan the following information for the
prime contract and all subcontracts under this contract:

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

19

--------------------------------------------------------------------------------



(1)The total number of contract employees performing on the contract who receive
any support benefits, including but not limited to billeting, food, use of
exchanges, laundry by host nation, US Nationals, and Third Country Nationals;

(2)The total number of prime contract employees performing on the contract by
host nation, US Nationals, and Third Country National;

(3)The total number of subcontractor employees performing on the contract by
subcontractor, host nation, US Nationals, and Third Country National;

(4)The company names and contact information of its subcontractors at all tiers;
and

(5)The name of all company POCs who are responsible for entering and updating
employee data in the Synchronized Predeployment & Operational Tracker (SPOT) IAW
DFAR 252.225-7040 DOD class deviation 2007-O0004 or DFAR DOD class deviation
2007-O0010.

The following clause is added to the contract:

C.6.3.11 IRAQ SOCIOECONOMIC PROGRAM (5 Nov 07)

The Contractor shall maximize the employment, training, and transfer of
knowledge, skills and abilities to the Iraqi workforce. The Contractor shall
maximize utilization of Iraqi subcontractors and businesses. The offeror shall
maximize utilization of material of Iraqi manufacture.

Iraqi First Program Definitions:

Employment means the total number of Iraqi citizens proposed by the offeror for
the contract effort, and the total number of Iraqi citizens proposed for the
contract effort by each subcontractor, to be directly employed, full or part
time, during the life of the contract.

An "Iraqi" company (or subsidiary company) has a principal place of business
located within Iraq and the majority shareholder is an Iraqi citizen.

An Iraqi citizen or employee is an individual whose ordinary residence is in
Iraq and holds an Iraq-issued passport or Iraq residency papers.

Materiel of Iraqi manufacture includes all items where significant value is
added, or a change of form, fit, and function, leading to the final form of the
procured end item takes place, within the country of Iraq.

The contractor's efforts to encourage the Iraqi First program will be considered
by the government in performance evaluations.

SECTION E—INSPECTION AND ACCEPTANCE


The following Acceptance/Inspection Schedule was added for CLIN 0110:
INSPECT AT
  INSPECT BY   ACCEPT AT   ACCEPT BY Origin   Government   Origin   Government
The following Acceptance/Inspection Schedule was added for CLIN 0111:
INSPECT AT
  INSPECT BY   ACCEPT AT   ACCEPT BY Origin   Government   Origin   Government

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

20

--------------------------------------------------------------------------------



The following Acceptance/Inspection Schedule was added for CLIN 0112:
INSPECT AT
  INSPECT BY   ACCEPT AT   ACCEPT BY Origin   Government   Origin   Government
The following Acceptance/Inspection Schedule was added for CLIN 0113:
INSPECT AT
  INSPECT BY   ACCEPT AT   ACCEPT BY Destination   Government   Destination  
Government
The following Acceptance/Inspection Schedule was added for CLIN 0114:
INSPECT AT
  INSPECT BY   ACCEPT AT   ACCEPT BY Destination   Government   Destination  
Government
The following Acceptance/Inspection Schedule was added for CLIN 0115:
INSPECT AT
  INSPECT BY   ACCEPT AT   ACCEPT BY Destination   Government   Destination  
Government
The following Acceptance/Inspection Schedule was added for CLIN 0116:
INSPECT AT
  INSPECT BY   ACCEPT AT   ACCEPT BY Destination   Government   Destination  
Government
The following Acceptance/Inspection Schedule was added for CLIN 0117:
INSPECT AT
  INSPECT BY   ACCEPT AT   ACCEPT BY Destination   Government   Destination  
Government
The following Acceptance/Inspection Schedule was added for CLIN 0118:
INSPECT AT
  INSPECT BY   ACCEPT AT   ACCEPT BY Destination   Government   Destination  
Government
The following Acceptance/Inspection Schedule was added for CLIN 0119:
INSPECT AT
  INSPECT BY   ACCEPT AT   ACCEPT BY Destination   Government   Destination  
Government
The following Acceptance/Inspection Schedule was added for CLIN 0120:
INSPECT AT
  INSPECT BY   ACCEPT AT   ACCEPT BY Destination   Government   Destination  
Government
The following Acceptance/Inspection Schedule was added for CLIN 0124:
INSPECT AT
  INSPECT BY   ACCEPT AT   ACCEPT BY Origin   Government   Origin   Government
The following Acceptance/Inspection Schedule was added for CLIN 0125:
INSPECT AT
  INSPECT BY   ACCEPT AT   ACCEPT BY Destination   Government   Destination  
Government

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

21

--------------------------------------------------------------------------------





The following Acceptance/Inspection Schedule was added for CLIN 0126:
INSPECT AT
  INSPECT BY   ACCEPT AT   ACCEPT BY Origin   Government   Origin   Government


SECTION F—DELIVERIES OR PERFORMANCE
The following Delivery Schedule item has been added to CLIN 0110:


DELIVERY DATE

 
QUANTITY
 
SHIP TO ADDRESS
 
UIC 30-JUN-2008   25   FORCE PROTECTION INDUSTRIES, INC.
SUSAN HARP
9801 HIGHWAY 78, BLDG 1
LADSON SC 29456
843.740.7015 EXT 330
FOB: Origin    
The following Delivery Schedule item has been added to CLIN 0111:

DELIVERY DATE

 
QUANTITY
 
SHIP TO ADDRESS
 
UIC 30-JUN-2008   2   FORCE PROTECTION INDUSTRIES, INC.
SUSAN HARP
9801 HIGHWAY 78, BLDG 3
LADSON SC 29456
843.740.7015 EXT 330
FOB: Origin    
The following Delivery Schedule item has been added to CLIN 0112:

DELIVERY DATE

 
QUANTITY
 
SHIP TO ADDRESS
 
UIC 20-JUL-2008   150   FORCE PROTECTION INDUSTRIES, INC.
SUSAN HARP
9801 HIGHWAY 78, BLDG 1
LADSON SC 29456
843.740.7015 EXT 330
FOB: Origin    

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

22

--------------------------------------------------------------------------------




The following Delivery Schedule item has been added to CLIN 0113:
DELIVERY DATE
  QUANTITY   SHIP TO ADDRESS   UIC POP 25-FEB-2008 TO
24-FEB-2009   N/A   FORCE PROTECTION INDUSTRIES, INC.
SUSAN HARP
9801 HIGHWAY 78, BLDG 3
LADSON SC 29456
843.740.7015 EXT 330
FOB: Origin    
The following Delivery Schedule item has been added to CLIN 0114:
DELIVERY DATE
  QUANTITY   SHIP TO ADDRESS   UIC POP 03-JUL-2008 TO 02-JUL-2009   N/A   FORCE
PROTECTION INDUSTRIES, INC.
SUSAN HARP
9801 HIGHWAY 78, BLDG 3
LADSON SC 29456
843.740.7015 EXT 330
FOB: Origin    
The following Delivery Schedule item has been added to CLIN 0115:

DELIVERY DATE

 
QUANTITY
 
SHIP TO ADDRESS
 
UIC POP 01-JUL-2008 TO 30-JUN-2009   N/A   FORCE PROTECTION INDUSTRIES, INC.
SUSAN HARP
9801 HIGHWAY 78, BLDG 3
LADSON SC 29456
843.740.7015 EXT 330
FOB: Origin    
The following Delivery Schedule item has been added to CLIN 0116:

DELIVERY DATE

 
QUANTITY
 
SHIP TO ADDRESS
 
UIC POP 30-JUN-2008 TO 30-NOV-2008   N/A   FORCE PROTECTION INDUSTRIES, INC.
SUSAN HARP
9801 HIGHWAY 78, BLDG 1
LADSON SC 29456
843.740.7015 EXT 330
FOB: Origin    
The following Delivery Schedule item has been added to CLIN 0117:

DELIVERY DATE

 
QUANTITY
 
SHIP TO ADDRESS
 
UIC 31-AUG-2008   1   FORCE PROTECTION INDUSTRIES, INC.
SUSAN HARP
9801 HIGHWAY 78, BLDG 1
LADSON SC 29456
843.740.7015 EXT 330
FOB: Origin    

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

23

--------------------------------------------------------------------------------




The following Delivery Schedule item has been added to CLIN 0118:
DELIVERY DATE
  QUANTITY   SHIP TO ADDRESS   UIC POP 31-MAY-2008 TO 30-MAY-2009   N/A   FORCE
PROTECTION INDUSTRIES, INC.
SUSAN HARP
9801 HIGHWAY 78, BLDG 1
LADSON SC 29456
843.740.7015 EXT 330
FOB: Destination    
The following Delivery Schedule item has been added to CLIN 0119:

DELIVERY DATE

 
QUANTITY
 
SHIP TO ADDRESS
 
UIC POP 31-MAY-2008 TO 30-MAY-2009   N/A   FORCE PROTECTION INDUSTRIES, INC.
SUSAN HARP
9801 HIGHWAY 78, BLDG 1
LADSON SC 29456
843.740.7015 EXT 330
FOB: Destination    
The following Delivery Schedule item has been added to CLIN 0120:

DELIVERY DATE

 
QUANTITY
 
SHIP TO ADDRESS
 
UIC POP 30-JUN-2008 TO 30-JUN-2009   N/A   FORCE PROTECTION INDUSTRIES, INC.
SUSAN HARP
9801 HIGHWAY 78, BLDG 1
LADSON SC 29456
843.740.7015 EXT 330
FOB: Destination    
The following Delivery Schedule item has been added to CLIN 0124:

DELIVERY DATE

 
QUANTITY
 
SHIP TO ADDRESS
 
UIC 31-MAY-2008   2   FORCE PROTECTION INDUSTRIES, INC.
SUSAN HARP
9801 HIGHWAY 78, BLDG 1
LADSON SC 29456
843.740.7015 EXT 330
FOB: Origin    

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

24

--------------------------------------------------------------------------------




The following Delivery Schedule item has been added to CLIN 0125:
DELIVERY DATE
  QUANTITY   SHIP TO ADDRESS   UIC 31-MAY-2008   2   FORCE PROTECTION
INDUSTRIES, INC.
SUSAN HARP
9801 HIGHWAY 78, BLDG 1
LADSON SC 29456
843.740.7015 EXT 330
FOB: Origin    
The following Delivery Schedule item has been added to CLIN 0126:

DELIVERY DATE

 
QUANTITY
 
SHIP TO ADDRESS
 
UIC 31-MAY-2008   12   FORCE PROTECTION INDUSTRIES, INC.
SUSAN HARP
9801 HIGHWAY 78, BLDG 1
LADSON SC 29456
843.740.7015 EXT 330
FOB: Origin    

SECTION G—CONTRACT ADMINISTRATION DATA


Accounting and Appropriation


Summary for the Payment Office

        As a result of this modification, the total funded amount for this
document was increased by $115,167,467.00 from $71,258,176.16 to
$186,425,643.16.

CLIN 0110:

Funding on CLIN 0110 is initiated as follows:

ACRN: BP


CIN: 000000000000000000000000000000


Acctng Data: MILSTRIP: PUK245/7351/6001/0LTQ


Increase: $14,262,500.00


Total: $14,262,500.00


CLIN 0111:


Funding on CLIN 0111 is initiated as follows:


ACRN: BM


CIN: 000000000000000000000000000000


Acctng Data: MILSTRIP: PUK245/7351/6011/0LTQ


Increase: $1,141,000.00


Total: $1,141,000.00

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

25

--------------------------------------------------------------------------------



CLIN 0112:


Funding on CLIN 0112 is initiated as follows:


ACRN: BN


CIN: 000000000000000000000000000000


Acctng Data: MILSTRIP: PUK245/7036/6020/0LTQ


Increase: $1,340,100.00


Total: $1,340,100.00


CLIN 0113:


Funding on CLIN 0113 is initiated as follows:


ACRN: BQ


CIN: 000000000000000000000000000000


Acctng Data: MILSTRIP: PUK244/7351/6021/0LTQ


Increase: $1,908,000.00


Total: $1,908,000.00


CLIN 0114:


Funding on CLIN 0114 is initiated as follows:


ACRN: BR


CIN: 000000000000000000000000000000


Acctng Data: MILSTRIP: PUK244/7351/6023/0LTQ


Increase: $420,000.00


Total: $420,000.00


CLIN 0115:


Funding on CLIN 0115 is initiated as follows:


ACRN: BS


CIN: 000000000000000000000000000000


Acctng Data: MILSTRIP: PUK244/7351/6022/0LTQ


Increase: $318,000.00


Total: $318,000.00

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

26

--------------------------------------------------------------------------------



CLIN 0116:


Funding on CLIN 0116 is initiated as follows:


ACRN: BV


CIN: 000000000000000000000000000000


Acctng Data: MILSTRIP: PUK045/8022/6001/0LTR


Increase: $83,863,500.00


Total: $83,863,500.00


CLIN 0117:


Funding on CLIN 0117 is initiated as follows:


ACRN: BU


CIN: 000000000000000000000000000000


Acctng Data: MILSTRIP: PUK045/8022/6011/0LTR


Increase: $9,018,757.00


Total: $9,018,757.00


CLIN 0118:


Funding on CLIN 0118 is initiated as follows:


ACRN: BZ


CIN: 000000000000000000000000000000


Acctng Data: MILSTRIP: PUK044/8022/8001/0LTR


Increase: $420,000.00


Total: $420,000.00


CLIN 0119:


Funding on CLIN 0119 is initiated as follows:


ACRN: CA


CIN: 000000000000000000000000000000


Acctng Data: MILSTRIP: PUK044/8022/8002/0LTR


Increase: $636,000.00


Total: $636,000.00

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

27

--------------------------------------------------------------------------------



CLIN 0120:


Funding on CLIN 0120 is initiated as follows:


ACRN: CB


CIN: 000000000000000000000000000000


Acctng Data: MILSTRIP: PUK044/8022/8003/0LTR


Increase: $954,000.00


Total: $954,000.00


CLIN 0124:


Funding on CLIN 0124 is initiated as follows:


ACRN: CC


CIN: 000000000000000000000000000000


Acctng Data: MILSTRIP: PUK045/8022/9001/0LTR


Increase: $2,210.00


Total: $2,210.00


CLIN 0125:


Funding on CLIN 0125 is initiated as follows:


ACRN: CE


CIN: 000000000000000000000000000000


Acctng Data: MILSTRIP: PUK045/8022/6012/0LTR


Increase: $592,139.00


Total: $592,139.00


CLIN 0126:


Funding on CLIN 0126 is initiated as follows:


ACRN: CD


CIN: 000000000000000000000000000000


Acctng Data: MILSTRIP: PUK045/8022/6013/0LTR


Increase: $291,261.00


Total: $291,261.00

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

28

--------------------------------------------------------------------------------



SECTION H—SPECIAL CONTRACT REQUIREMENTS
The following have been added by full text:

AFGHANISTAN AND IRAQ REQMTS

SPECIAL CONTRACT REQUIREMENTS

SECTION H—SPECIAL CONTRACT REQUIREMENTS

The following special conract requirement is added to the contract:

H8 AI 25.3 COMPLIANCE WITH LAWS AND REGULATIONS.

The Contractor shall comply with, and shall ensure that its personnel and its
subcontractors and subcontractor personnel at all tiers obey all existing and
future U.S. and Host Nation laws, Federal or DoD regulations, and Central
Command orders and directives applicable to personnel in Iraq and Afghanistan,
including but not limited to USCENTCOM, Multi-National Force and Multi-National
Corps fragmentary orders, instructions and directives.

Contractor employees performing in the USCENTCOM Area of Operations are under
the jurisdiction of the Uniform Code of Military Justice (UCMJ). Under the UCMJ,
U.S. commanders may discipline contractor employees for criminal offenses.
Contractors shall advise the Contracting Officer if they suspect an employee has
committed an offense. Contractors shall not permit an employee suspected of a
serious offense or violating the Rules for the Use of Force to depart Iraq or
Afghanistan without approval from the senior U.S. commander in the country.

(End)

SECTION I—CONTRACT CLAUSES


The following have been added by reference:


52.232-32   Performance-Based Payments   JAN 2008     252.211-7003   Item
Identification and Valuation   JUN 2005    

The following have been added by full text:

CONTRACTOR FURNISHED MATERIEL

CONTRACTOR FURNISHED MATERIEL (CFM).

The contractor is authorized IAW FAR clause 52.251-1 to use DLA as a Source of
Supply (SOS) via use of Contractor Furnished Materiel (CFM) Department of
Defense Activity Address Code (DODAAC). Authorization enables contractor or
authorized subcontractor to use DLA as first source of supply for DLA managed
items in support of the contract. Any acquisition from DLA will be a direct
transaction between the contractor and DLA. Use of DLA as a SOS will not relieve
the contractor of performance under the terms of this contract. DLA will assist
USMC CO and contractor and sub-contractors in coordination of required TAC
information to build DODAACs to insure proper invoicing and payment.

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

29

--------------------------------------------------------------------------------



52.216-23 EXECUTION AND COMMENCEMENT OF WORK (APR 1984)

The Contractor shall indicate acceptance of this letter contract by signing
three copies of the contract and returning them to the Contracting Officer not
later than seven (7) calendar days. Upon acceptance by both parties, the
Contractor shall proceed with performance of the work, including purchase of
necessary materials.

(End of clause)

52.216-24 LIMITATION OF GOVERNMENT LIABILITY (APR 1984)

(a) In performing this contract, the Contractor is not authorized to make
expenditures or incur obligations exceeding $57,583,733.50 dollars.

(b) The maximum amount for which the Government shall be liable if this contract
is terminated is $57,583,733.50 dollars.

(End of clause)

252.217-7027 CONTRACT DEFINITIZATION (OCT 1998)

(a) A fixed-price contract modification is contemplated. The Contractor agrees
to begin promptly negotiating with the Contracting Officer the terms of a
definitive contract that will include (1) all clauses required by the Federal
Acquisition Regulation (FAR) on the date of execution of the undefinitized
contract action, (2) all clauses required by law on the date of execution of the
definitive contract action, and (3) any other mutually agreeable clauses, terms,
and conditions. The Contractor agrees to submit a detailed fixed price proposal
and cost or pricing data supporting its proposal.

(b) The schedule for definitizing this contract is as follows (insert target
date for definitization of the contract action and dates for submission of
proposal, beginning of negotiations, and, if appropriate, submission of the
make-or-buy and subcontracting plans and cost or pricing data).

Submission of detailed proposal:

    March 15, 2008    

Audit of proposal by DCAA:

    April 28, 2008    

Technical evaluation received:

    April 28, 2008    

Negotiations completed:

    May 12, 2008    

Conract Modificaiton Definitized:

    May 27, 2008    

(c) If agreement on a definitive contract action to supersede this undefinitized
contract action is not reached by the target date in paragraph (b) of this
clause, or within any extension of it granted by the Contracting Officer, the
Contracting Officer may, with the approval of the head of the contracting
activity, determine a reasonable price or fee in accordance with subpart 15.4
and part 31 of the FAR, subject to Contractor appeal as provided in the Disputes
clause. In any event, the Contractor shall proceed with completion of the
contract, subject only to the Limitation of Government Liability clause.

(1) After the Contracting Officer's determination of price or fee, the contract
shall be governed by—

(i) All clauses required by the FAR on the date of execution of this
undefinitized contract action for either fixed-price or cost-reimbursement
contracts, as determined by the Contracting Officer under this paragraph (c);

(ii) All clauses required by law as of the date of the Contracting Officer's
determination; and

(iii) Any other clauses, terms, and conditions mutually agreed upon.

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

30

--------------------------------------------------------------------------------



(2) To the extent consistent with paragraph (c)(1) of this clause, all clauses,
terms, and conditions included in this undefinitized contract action shall
continue in effect, except those that by their nature apply only to an
undefinitized contract action.

(d) The definitive contract resulting from this undefinitized contract action
will include a negotiated firm-fixed price in no event to exceed $115,167,467.

(End of clause)

The following have been deleted:

52.232-32   Performance-Based Payments   FEB 2002    

(End of Summary of Changes)

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

31

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.65

